223 S.W.3d 219 (2007)
STATE of Missouri, Respondent,
v.
Stanley JONES, Appellant.
No. WD 66111.
Missouri Court of Appeals, Western District.
May 29, 2007.
Ellen H. Flottman, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and EDWIN H. SMITH, Judge.

ORDER
PER CURIAM.
Stanley Jones appeals his convictions for forcible rape, § 566.030, armed criminal action, § 571.015, kidnapping, § 565.110, and two misdemeanor counts of violating an adult abuse order, § 455.085, after a jury trial. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).